Title: To James Madison from James Anderson, 27 March 1807
From: Anderson, James
To: Madison, James



Sir.
Havana, 27 March 1807.

I have the sincere pleasure to acquaint You with my arrival in this City, which took place on the 20th: instant, after a tedious passage of twenty seven days from Baltimore.
I have had the honor, Sir, to be presented to His Excellency The Governor, who received me very politely.  Little was said upon the subject of my intention of residing here, but as much was understood as I could desire.
While my conduct is irreproachable, I shall be permitted in silence to fulfill the duties of my Office.  I will premise, Sir, that it will be absolutely necessary for me, to act with the greatest circumspection, if I wish to continue here and to be of any service to the Commerce of my Country.  The inconsiderate conduct of Mr. Hill, has placed his successors in a precarious situation.  The least complaint for the future, will perhaps be more attended to, than many at a former period.  The executive inferior Officers of this government, are extremely jealous of their rank & prerogatives accustomed to implicit obedience.  The mandates of strangers are ill received and often, attended with disagreeable consequences.  Tho my instructions order me to keep a watchfulness for the Affrican trade, I doubt Sir, if I should dare do it with safety.  Slaves are wanted in this Colony, and were it known that a prosecution had commenced in any of the courts of justice in the United States, against any one delinquent of our Laws upon this subject & that the information came from me, though obliged to it by my Office, I should be denounced, and a few hours after, be arrested, thrown into prison, have my papers seized & afterwards be ordered off the Island.  Not long since, an indirect demand was made to Mr. Ramage, who filled the place here as Agent, during Mr. Hill’s absence until my arrival; to give a list of the value of the cargoes imported & exported, understanding that such a list had been & was kept in the Office.  Fortunately the demand was evaded though some threats were thrown out, for had the list been given, comparison would have been made between the amount of the same upon which duties had been paid & those of the Cargo’s imported and exported; and in consequence of which, seizures, fines & imprisonment would have been inflicted upon every Merchant, supposing there were any, who had been found to have made a false entry either inwards or outwards.  I shall, Sir, keep a simple register of the arrival & departure of Our vessels, as I conceive it unnecessary & impolitic to run any risque whatever in being too particular; as I am persuaded that the annual returns of our own Collectors to Government, give the best & most correct statement of the tonnage of our vessels, their cargo’s out and home, and the number of seamen in navigating them.  The trade between the United States and this Island is immense & increasing every day.  It rest Sir, with our executive, to determine whether or not, this valuable branch of our commerce & revenue, shall be checked by ill timed measures & a too strict observance of the duties of my Office & the instructions which I have received, at all risques & independent of every personal consideration.  The morals of the lower orders of the people of this place, are so depraved & infernal, that it would not be very difficult for any one who thought that I stood in the way of his making a fortune, to find an Assassin to plunge a dagger into me at any moment of the day, for it does not require darkness to cover the execution of their hellish vengance.
Gratitude to You, Sir, for your friendship & duty to our worthy President, for the appointment which He has been pleased to confer upon me, demand from me candor & truth.  I will therefore acknowledge that the fees of Office are great & the expences are considerable.  I expect during the War to receive $10,000 pr annum, out of which I am to pay the expences of my chancellor, Mr. Ramage, who has consented to remain with me, and give him beside a salay of $2000 pr annum.  To rent a house at the rate perhaps of near $200 pr month, if I desire to live long & with a little comfort, for the Office is now kept in a lonely, disagreeable & unsafe place where I neither find security for myself or the papers which are deposited in the office, and <for which Mr. Ramsey has paid & I now pay $80 a month, and every other necessary of life in this city, bears an equal proportion to the exorbitant price of rent of Houses.  I have been obliged to write my good friend William Patterson Esq. to send me a Young Man of good Morals, to whom I have promised to give a salary of at least $1000 pr annum & pay all his expences, personal ones excepted, whom I want to assist me as a Clerk & in case of sickness or the death of Mr. Ramage, to act in the office & if possible, to procure me a Youth of good family & morals, whom I would endeavour to bring up a good man & complete Merchant.  I have also requested my friend to send me a Cook & a waiting man, for I dare not admit into my house or office any of the miscreants of this place, in whom would be found wanting honor, honesty, gratitude and every other social virtue & if the fees of my Office will leave me net $3000 pr annum, which I very much doubt, shall think myself truly fortunate, though deprived of almost all the enjoyments of life.  I have mentioned these particulars Sir, flattering myself that You take a small share of interest in what concerns me, which I will endeavour to deserve, by giving no intentional offence to any One, either to a Citizen of the United States, a stranger or native; and by fulfilling the duties of my Office, as far as I may have the power to do so, with prudence, moderation & a proper politeness to all persons whatever.
I have now Sir, to communicate to You, in my official capacity, a very melancholy & cruel event which took place a little time before my arrival, in consequence of a quarrel between two American seamen, George French & James Roberts, both belonging to the Brig Aspasia, new York, James Rogers master, French, who was insane or intoxicated, probably the latter, giving Roberts with a knife, seven stabs in different parts of the body, of which wounds he now lies dangerously ill in One of the Hospitals.  I have consulted with Mr. Ramage, if relief in money or provissions could be sent to Roberts.  He has assured me that neither the money or provissions would ever be delivered & that I should benifit others not deserving of it, at the expence of the seaman or the United States.  The fate of French who is a lad of only 16 Years, is yet unknown.  Some American Gentlemen, have advised me to take no step whatever in favor or against French, which would be attended with some expence & perhaps make the affair more serious by interposing.  His Youth & the too common practice of stabbing, may plead in his favor & mitigate the punishment.  It is even possible that he may be acquited, by allowing the affair to take its natural course without any interference which I propose doing.  Capt: Rogers has left with Mr. Ramage, the wages that were due to Roberts & French.  An affair of a less serious nature took place at Matanzes, a small port to the Eastwards, sixty miles distance.  A dispute took place on shore, between the crew of an american boat, belonging to the ship Charlotte, Charles  Pelham, master, of Wilmington No. Carolina & the crew of a Spanish gun boat, about some oars.  One of our seamen struck one of theirs & the next morning the officer of the gun boat ordered the Mate of the charlotte to be seized & gave him a complete flogging.  A representation of this infamous transaction was made by some of the natives & inhabitants of Matanzes to the General of Marines & the officer who inflicted the punishment has been removed from thence & it is said disgraced, which I much doubt.  The Governor General of this Island is one of the best of Men, indeed far too good for the majority of those whom he governs, and it is with satisfaction I observe, Sir, that the Spaniards in general find such advantages from the trade with our countrymen, that it is pretty universally believed, that it will be a difficult matter to wean them away from their present habits & reconcile them once more to a limited Commerce with the mother Country and her Colonies.
I have not Yet been able to read and examine the papers of the office which are to be delivered over to me by Mr. Ramage, though I have been recognized by him in my official character and until I can get a better house & office, things will not be regular as I could wish them, though no attention will be wanting on my part.  The pacquet I received at Baltimore for Maurice Rogers Esquire, will be dispatched the first of next month.  The post from this to St. Jago & other distant parts of the Island, sett off only twice a month, the 1st. & 15th. and arrive here in the same manner.
I pray You Sir, to communicate to our good & respectable President, with my best respects, any part of this letter which You may think proper & worthy of his notice.  I will again assume the liberty to repeat Sir, that the trade of the United States with this Island is by far too valuable to be checked in its progress by ill timed representations.  The more the natives are accustomed to the sweets of general commerce, the more difficult will it be to detach them from it & perhaps the time will come when their reclamations shall be too powerful to be rejected.  But Sir, I am only an Agent of our government.  May the will of the President be done; and I hope my presumption will be pardoned.
Some persons, formerly Citizens of the United States have settled here, and I have reason to believe that many more begin to turn their thoughts seriously towards establishing themselves in this Island, particularly in forming Coffee plantations.  When my Knowledge of the place & things, will enable me to make just communication, will do so, relying on official discretion & Should You deign Sir, to give me the permission, to write You more as a friend than in my Official Character, which will throw off that restraint which I naturally feel when I address You as Secretary of State; will cheerfully give You every possible information, though some parts of it may be trifling & unimportant; as I have no wish nearer my heart, than to merit Your confidence & esteem.
I hope it is unnecessary to observe, Sir, that Your orders and those of Your friends, for any of the productions of this Island, will be most scrupulously attended to.  I desire to act, but tremble at the idea of committing an error, fearful that my intentions might be construed to proceed more from interested motives, than grateful Ones.  With the greatest respect, I have the honor to be, Sir, Your most obedient Servant

James Anderson.


P.S.  I shall never keep  every Copy of my letters to You Sir, but will send duplicates by those persons in whom I think confidence can be placed, and I request Sir, when You have any thing of consequence to communicate to have the goodness to send Your dispatches to William Patterson Esqr. of Baltimore, with orders to have them put in safe hands & to be delivered to no One else than myself.  Many people here go on board American Vessels on their arrival & ask for Letters, with a promise to deliver them to the persons to whom they are directed & often break them open, read their contents & when necessary will take every illiberal advantage.
I have & shall request my Commercial friends to make Use of this precaution, if they desire to have their letters received by me.
Duplicate.

